Order filed May 31, 2018




                                      In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00299-CV
                                  ____________

                         OSCAR L. SUAREZ, Appellant

                                        V.

                         JESSICA C. SUAREZ, Appellee


                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-68142

                                    ORDER

      On May 10, 2018, we ordered the Harris County District Clerk to file a partial
clerk’s record so we may determine whether the notice of appeal was timely filed.
The record was due by May 25, 2018, but has not been filed. Accordingly, we enter
the following order.

      The Harris County District Clerk is directed to file a partial clerk’s record
containing:
      1. the protective order signed November 2, 2018;

      2. any subsequent order or judgment;

      3. any request for findings of fact and conclusions of law;

      4. any post-judgment motion and the court’s order on such motion; and

      5. the notice of appeal.

      If any of the requested items is not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
requested item is not a part of the case file.

      The partial clerk’s record is due by June 11, 2018.



                                    PER CURIAM




                                            2